         Case 8:19-cr-00200-TDC Document 20 Filed 03/26/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                    *
                                             *
        v.                                   *    CRIMINAL NO. JKS-13-1789
                                             *
 ERIC EOIN MARQUES,                          *
                                             *
               Defendant                     *
                                             *
                                          *******

                        NOTICE OF ATTORNEY APPEARANCE

Madam Clerk:

       Please enter the appearance of Thomas M. Sullivan as counsel for the government for all

purposes in the above-captioned case.

                                                  Respectfully submitted,

                                                  Robert K. Hur
                                                  United States Attorney

                                           By:                /s/
                                                  Thomas M. Sullivan
                                                  Assistant United States Attorney
